Citation Nr: 0210108	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  98-14 055	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine 
headaches. 

4. Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel
INTRODUCTION

The veteran had verified active duty service from November 
1982 to February 1983 and from April 1983 to March 1990.  He 
also served on active duty for training from August to 
December of 1981.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.


FINDINGS OF FACT

1.  The veteran's thoracic spine disorder is not shown to be 
related to service.

2.  The veteran's cervical spine disorder is not shown to be 
related to service.

3.  An unappealed June 1990 rating decision denied a claim of 
service connection for migraine headaches, essentially on the 
basis that the headaches pre-existed, and were not aggravated 
by, service..

4.  Evidence received since the June 1990 rating decision 
tends to show a headache disorder was first manifest in 
service, is new to the record, bears directly and 
substantially on the question of whether the veteran's 
current migraine headaches are related to service, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  The evidence now shows that the veteran's current 
migraine headaches were first manifest in service.

6.  The veteran's DDD of the lumbosacral spine is no more 
than moderate in degree, with no more than moderate 
limitation of motion of the lumbar spine and only minimal 
pain with motion.


CONCLUSIONS OF LAW

1.  Service connection for a thoracic spine disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

2.  Service connection for a cervical spine disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

3.  Evidence received since the June 1990 rating decision 
denying service connection for migraine headaches is new and 
material, and that claim may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2001).

4.  Service connection for migraine headaches is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2001).

5.  A rating in excess of 20 percent for DDD of the 
lumbosacral spine is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  Specifically, the RO has 
obtained all available records corresponding to medical 
treatment reported by the veteran and has afforded him 
comprehensive VA examinations addressing the nature and 
extent of his service-connected DDD of the lumbosacral spine.  
While the RO has not afforded the veteran a VA examination 
for the express purpose of determining the nature, extent, 
and etiology of his claimed thoracic and cervical spine 
disorders, the Board notes that, for reasons described in 
further detail below, such an examination is not 
"necessary" under 38 U.S.C.A. § 5103A(d).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of what is needed in a March 2002 Supplemental 
Statement of the Case.  This issuance, which includes a 
summary of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence (if any) was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002). 

II.  Service connection for thoracic and cervical spine 
disorders

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
arthritis, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

While the veteran was treated frequently for low back pain 
during service, resulting in the grant of service connection 
for DDD of the lumbosacral spine, his service medical records 
are entirely negative for complaints of, or treatment for, 
symptoms localized to the thoracic and cervical spine.  

In January 1996, more than five years following separation 
from service, a private examiner first assessed the veteran 
with thoracic and cervical spine disorders following a work-
related injury.  January 1997 magnetic resonance imaging 
(MRI) revealed mild annular disc bulges at C4-C5 and C5-C6, 
with minimal osteophyte formation on the right.  A March 1998 
private treatment record reflects treatment for both low back 
and neck pain; the treating neurologist noted that "the neck 
findings are more consistent with the type of work he does 
and it is probably related to that," as opposed to the low 
back problem.  A May 1998 private hospital report reflects 
that the veteran had reported a history of neck and back disk 
problems dating back to 1988, but the examining doctor 
provided no commentary of his own as to this matter.  The 
veteran was also treated for thoracic spine symptoms by a 
private provider in December 1998.  None of the veteran's 
treatment providers has suggested that there is an 
etiological relationship between current thoracic and 
cervical spine disorders and service.

The Board has considered whether the veteran should be 
afforded a VA examination for the express purpose of 
determining whether an etiological relationship exists 
between current thoracic and cervical spine disorders and 
service.  However, in the complete absence of evidence 
suggesting such an etiological link, the Board finds that 
there is no reasonable possibility that a VA examination 
would provide information of probative value as to the 
question of etiology.  The Board also notes the lapse of a 
period exceeding five years between the veteran's separation 
from service and the first treatment for his claimed 
disorders, as the United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Accordingly, the Board finds that an examination addressing 
the etiology of these disorders is not "necessary" under 
the provisions of 38 U.S.C.A. § 5103A(d).

The only evidence of record supporting these claims is in the 
veteran's own lay opinion.  In his July 1998 Notice of 
Disagreement, the veteran asserted that his cervical and 
thoracic spine disorders would not have existed had there not 
been an in-service injury.  The veteran is not shown to 
possess the requisite training, credentials, or expertise 
needed to render a competent opinion as to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  His 
lay contentions are not competent evidence, and lack 
probative value.

The preponderance of the evidence is against the claims for 
service connection for thoracic and cervical spine disorders, 
the provisions of 38 U.S.C.A. § 5107(b) do not apply, and the 
claims must be denied.  

III.  New and material evidence to reopen a claim of service 
connection for migraine headaches

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  However, under 
38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  Under 38 C.F.R. 
§ 3.156(a), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

An amended version of 38 C.F.R. § 3.156(a) is effective only 
for claims filed on or after August 29, 2001.  Therefore, 
this revision does not apply in the present case.  66 Fed. 
Reg. 45620-45630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.156(a)). 

In a June 1990 rating decision, the RO denied service 
connection for migraine headaches on the basis that this 
disorder had been present since the veteran was 15 years old 
and was not aggravated by service.  The veteran was notified 
of the decision in July 1990, and did not appeal it.  
Accordingly, the June 1990 rating decision is final under 38 
U.S.C.A. § 7105(c), and the question thus becomes whether he 
has submitted new and material evidence to reopen the claim.

The veteran has submitted a VA treatment record, dated in 
September 1990, which reflects treatment for complaints of 
migraine headaches.  The impression was history of migraine 
headaches for seven years.  The noted seven year period is 
concurrent with the veteran's dates of service, and the Board 
thus finds that this medical record suggests an etiological 
link between current migraine headaches and service.  This 
evidence is new and material as it bears directly and 
substantially on the question of whether the veteran's 
current migraine headaches are related to service.  
Accordingly, the claim of entitlement to service connection 
for migraine headaches may be, and is, reopened.

As the claim is reopened, the analysis proceeds to a de novo 
review of the claim.  While the veteran has not been afforded 
a VA examination to secure an opinion regarding the etiology 
of his migraine headaches, given the disposition of this 
claim, such omission is not prejudicial to the veteran, and 
it is appropriate to proceed with the de novo review.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran's May 1981 service enlistment examination report 
is entirely negative for headaches or any other neurological 
abnormalities.  A June 1981 Report of Medical History 
indicates a history of a concussion in 1978, but the veteran 
specifically denied a history of frequent or severe 
headaches.  The veteran was first treated for headaches in 
August 1981, during active duty for training.  Migraine 
headaches were first diagnosed in July 1985.  There was 
frequent treatment for migraine headaches between July and 
October of 1987, and, on July 1987 consultation, the veteran 
reported prior episodes of such headaches in connection with 
a loss of consciousness seven years earlier.  A November 1987 
examination report reflects that the veteran had mixed 
migraine/tension headaches two to three times per month.  An 
undated record (apparently from 1988) indicates that he 
reported headaches since age 15.  Treatment for headaches 
resumed in February 1990, and the veteran reported a history 
of headaches in his February 1990 discharge Report of Medical 
History.

On April 1990 VA examination, the veteran complained of 
migraine headaches, with sharp pain, that had their onset in 
1981.  Migraine headaches were diagnosed. The examiner noted 
that he did not have access to the veteran's claims file.

The veteran was subsequently treated for migraine headaches 
at a VA facility in September 1990, when a seven year history 
of migraine headaches was noted.  A private medical record 
dated in January 1998 reflects the most recent treatment for 
migraine headaches.

Under 38 U.S.C.A. § 1111, a determination that a disability 
not noted on induction examination pre-existed service cannot 
be made unless there is clear and unmistakable evidence.  
Here, there is no evidence of a pre-service migraine headache 
disorder beyond a lay report of a pre-service concussion and 
headaches. The Board finds this is not clear and unmistakable 
evidence of a chronic pre-existing disorder, and will presume 
the veteran to have been in sound condition at entry into 
service insofar as such disorder is concerned.

It is apparent that the veteran first complained of chronic 
headaches during his active duty for training, and migraine 
headaches were first diagnosed during active duty service in 
1985.  This evidence is essentially consistent with the 
September 1990 VA treatment record, which notes a seven year 
history of migraine headaches.  

In short, the evidence of record shows that migraine 
headaches were first treated in service, and that treatment 
continued soon after service.  The Board is satisfied that it 
is at least as likely as not that the veteran's current 
migraine headache disorder was first manifested in service.  
Resolving any remaining reasonable doubt in the veteran's 
favor, the Board finds that the veterans migraine headache 
disorder was incurred in service, and that service connection 
for headaches is warranted.

IV.  Increased rating for DDD of the lumbosacral spine

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In a June 1990 rating decision, the RO granted service 
connection for DDD of the lumbosacral spine, and assigned a 
noncompensable rating effective from March 1990.

The veteran's claims file contains records of private 
physical therapy, dated from November 1997 to January 1998.  
These records reflect frequent treatment, but do not include 
descriptions of current symptoms beyond the veteran's 
subjective complaints of low back pain.

On March 1998 VA spine examination, the veteran reported low 
back pain that was usually dull but occasionally sharp, with 
no recent radiating lower extremity pain.  On examination, 
there was some tenderness of the left paralumbar musculature, 
with no tenderness about the back and hip girdle regions and 
no muscle spasm.  There was some pain on percussion of the 
lower lumbar spine in the midline.  A sensory examination to 
pinwheel was within normal limits in both lower extremities, 
and there were no abnormalities as to deep tendon reflexes 
and muscle strength.  Straight leg raising at 80 to 90 
degrees bilaterally resulted in a complaint of ipsilateral 
pulling of the posterior thigh bilaterally.  Range of motion 
studies revealed flexion to 45 degrees, extension to 10 to 15 
degrees, right side bending to 15 to 20 degrees, and left 
side bending to 15 degrees.  Pain at the terminal degrees of 
motion was noted with all motions.  The impression was DDD of 
L5-S1.  The examiner described the veteran's functional 
impairment as "mild to moderate".  

Records dated from February to April of 1998 (and received 
after the June 1998 rating action) reflect that the veteran 
underwent further private physical therapy, again with 
complaints of pain and soreness in the low back.  A May 1998 
private medical record indicates lumbar spine forward flexion 
to 40 degrees, with pain, and extension to 20 degrees.  
Bilateral sciatica was also noted.  A private treatment 
record dated in December 1998 reflects deep tendon reflexes 
of 2+/4, no neurological deficits, and full range of motion 
of the lumbar spine with a notation of "2º to pain."  A 
January 1999 private treatment record indicates lumbar spine 
flexion to 60 degrees, extension to 40 degrees, rotation to 
60 degrees, and side bending to 30 degrees.

On November 2000 VA orthopedic examination, the veteran 
reported daily low back pain, with no radiating or extremity 
pain or paresthesias.  He reported use of a Velcro-closing 
back support and a TENS unit.  The examination revealed no 
tenderness to palpation, muscle spasm, or complaint of pain 
on midline percussion of the lumbar spine.  Deep tendon 
reflexes were 2+ on the patellae and 1 to 2+ in the Achilles 
region, bilaterally symmetric.  Right straight leg raising to 
90 degrees elicited a complaint of slight low back pain.  
Range of motion testing revealed flexion to 85 degrees and 
extension and bilateral side bending to 30 degrees.  There 
was a "slight complaint of pulling" in the low back at the 
terminal degrees.  The examiner concluded that the veteran 
had multilevel DDD of the lumbar spine, with mild functional 
impairment and no further impairment in terms of range of 
motion.  

The RO has rated the veteran's DDD of the lumbosacral spine 
20 percent disabling under 38 C.F.R. § 4.71a, Code 5293.  
Under Code 5293, a 20 percent rating is warranted for 
moderate intervertebral disc syndrome, characterized by 
recurring attacks.  A 40 percent rating is assigned for 
severe intervertebral disc syndrome, characterized by 
recurring attacks with intermittent relief.  A 60 percent 
rating is assigned for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.

The Board finds that the evidence (summarized above) suggests 
that the veteran's DDD of the lumbosacral spine is no more 
than moderate.  While there has been some variation in terms 
of limitation of motion of the lumbosacral spine during the 
pendency of this appeal, the veteran's most recent 
examination showed such limitation to be minimal.  Pain has 
been shown only at the extremes of motion and productive of 
no further limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  There has 
been no indication of pain radiating from the low back into 
the lower extremities during the veteran's VA examinations, 
and he has been treated for sciatica only once during the 
pendency of this appeal.  Finally, the veteran's examiners 
have characterized the veteran's disability as either mild or 
mild to moderate in terms of functional limitation.  Given 
such evidence, the Board finds no basis for a rating in 
excess of 20 percent under Code 5293.

In order to provide the fullest consideration for the 
veteran's claim, the Board has considered other potentially 
applicable diagnostic codes.  However, there is no evidence 
of residuals of a vertebral fracture, with demonstrable 
deformity (warranting an additional 10 percent under Code 
5285); favorable ankylosis of the lumbar spine (warranting 40 
percent under Code 5289); severe limitation of motion of the 
lumbar spine (warranting 40 percent under Code 5292); or 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation forward bending in the standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (warranting 40 percent 
under Code 5295).

There is no schedular basis for a rating in excess of 20 
percent for the DDD of the lumbosacral spine, and the claim 
of entitlement to such benefit must be denied.  In reaching 
this determination, the Board acknowledges that the VA is 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue.  However, 
that doctrine is not applicable in this case as the 
preponderance of the evidence is against the veteran's claim. 


ORDER

Service connection for a thoracic spine disorder and a 
cervical spine disorder is denied.

Service connection for a migraine headache disorder is 
granted.

A rating in excess of 20 percent for DDD of the lumbosacral 
spine is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

